 



EXHIBIT 10.7
AMENDMENT NO. TWO TO THE
DELL INC. 401(K) PLAN
     This Amendment is hereby entered into by Dell Inc., a Delaware corporation,
having its principal office in Austin, Texas (hereinafter referred to as the
“Employer”):
R E C I T A L S:
     WHEREAS, the Employer has previously established the Dell Inc. 401(k) Plan
as amended and restated effective as of January 1, 2003 (the “Plan”) for the
benefit of those employees who qualify thereunder and for their beneficiaries;
and
     WHEREAS, the Plan was amended, effective as of January 1, 2005, to add safe
harbor matching contributions that will comply with the requirements under
sections 401(k)(12) and 401(m)(11) of the Internal Revenue Code of 1986, as
amended; and
     WHEREAS, the Employer desires to provide for “true-up” safe harbor matching
contributions for Participants.
     NOW, THEREFORE, pursuant to Section 13.1 of the Plan, the following
amendment is hereby made, and shall be effective as of January 1, 2005:
     a. Subsection 3.2(d) of the Plan is hereby amended by inserting the
following new paragraph after the first paragraph of Subsection 3.2(d) to read
as follows:
“In addition to the Safe Harbor Matching Contributions made pursuant to the
first paragraph of Subsection 3.2(d), the Employer may in its discretion
contribute to the Trust an additional Safe Harbor Matching Contribution on
behalf of each Participant equal to the difference, if any, between (i) 100% of
the total Salary Reduction Contributions made pursuant to Section 3.1 on behalf
of each Participant for the Plan Year not in excess of 4% of each such
Participant’s total Considered Compensation for the Plan Year and (ii) the total
Safe Harbor Matching Contributions made on behalf of such Participant for the
Plan Year.”
     IN WITNESS WHEREOF, the Employer has caused this instrument to be executed
on November 29, 2005.

            DELL INC.
      By:   /s/ Kathleen O. Angel              Its:  Director of Global
Benefits     

 
ATTEST:
 
/s/ Robert Potts
 

